--------------------------------------------------------------------------------

Exhibit 10.2
 
AMENDED AND RESTATED
INVESTMENT MANAGEMENT AGREEMENT


THIS AMENDED AND RESTATED INVESTMENT MANAGEMENT AGREEMENT (this “Agreement”) is
made as of November 9, 2016, between SIGULER GUFF SMALL BUSINESS CREDIT
OPPORTUNITIES FUND, INC., a Maryland corporation (“Fund”), and SIGULER GUFF
ADVISERS, LLC, a Delaware limited liability company (“Siguler Guff Advisers”). 
Siguler Guff Advisers is sometimes referred to herein as the “Manager”.


WHEREAS, the Fund is a non-diversified closed-end management investment company
that has elected to be treated as a business development company (“BDC”) under
the Investment Company Act of 1940, as amended (“1940 Act”), whose sole
stockholder is SIGULER GUFF SMALL BUSINESS CREDIT OPPORTUNITIES FUND, LP, a
Delaware limited partnership (the “Partnership”);


WHEREAS, the Manager is an investment adviser registered as such under the
Investment Advisers Act of 1940, as amended (“Advisers Act”);


WHEREAS, pursuant to the Investment Management Agreement, dated June 8, 2015,
between the Fund and the Manager (the “Original Agreement”), the Fund retained
the Manager to furnish certain investment advisory, portfolio management and
administrative services to the Fund; and


WHEREAS, the parties hereto wish to amend and restate the Original Agreement in
its entirety and to enter into this Agreement.


NOW, THEREFORE, the parties hereto hereby amend and restate the Original
Agreement, which is replaced and superseded in entirety by this Agreement, as
follows:


1.         Appointment.  The Fund hereby appoints Siguler Guff Advisers as
Investment Manager for the period and on the terms set forth in this Agreement. 
Siguler Guff Advisers accepts such appointment and agrees to render the services
herein set forth, for the compensation herein provided.


2.         Investment Duties.  Subject to the supervision of the Fund’s Board of
Directors (the “Board”), the Manager will provide a continuous investment
program for the Fund and will determine from time to time what securities and
other investments will be purchased, retained or sold by the Fund.  Subject to
investment policies and guidelines established by the Board, the Manager will
identify, evaluate, structure and close the investments to be made by the Fund,
arrange debt financing for the Fund, provide portfolio management and servicing
of loans held in the Fund’s portfolio, and administer the Fund’s day-to-day
affairs.


3.         Administrative Duties.  The Manager will administer the affairs of
the Fund under the supervision of the Board and subject to the following:


(a)          The Manager will supervise all aspects of the operations of the
Fund, including oversight of transfer agency, custodial and accounting services
(all of which will be at the expense of the Fund); provided, however, that
nothing contained herein shall be deemed to relieve or deprive the Board of its
responsibility for directing the management of the business and affairs of the
Fund.
 

--------------------------------------------------------------------------------

(b)          The Manager will arrange, but not pay, for the periodic
preparation, updating, filing and dissemination (as required) of the Fund’s
registration statement under the Securities Exchange Act of 1934, proxy
material, tax returns and required reports to the Fund’s stockholders and the
Securities and Exchange Commission (“SEC”) and other appropriate federal or
state regulatory authorities.


(c)          The Manager will oversee the computation of the net asset value and
the net income of the Fund in accordance with procedures adopted by the Board.


(d)          The Manager will maintain or oversee the maintenance of all books
and records with respect to the Fund, and will furnish the Board with such
periodic and special reports as the Board may reasonably request.  In compliance
with the requirements of Rule 31a-3 under the 1940 Act, the Manager hereby
agrees that all records that it maintains for the Fund are the property of the
Fund, agrees to preserve for the periods prescribed by Rule 31a-2 under the 1940
Act any records that it maintains for the Fund and that are required to be
maintained by Rule 31a-1 under the 1940 Act, and further agrees, upon request by
the Fund, to surrender promptly to the Fund any records that it maintains for
the Fund.


(e)          All cash, securities and other assets of the Fund will be
maintained in the custody of one or more banks in accordance with the provisions
of Section 17(f) of the 1940 Act and the rules thereunder; the authority of the
Manager to instruct the Fund’s custodian(s) to deliver and receive such cash,
securities and other assets on behalf of the Fund will be governed by a
custodian agreement between the Fund and each such custodian, and by resolution
of the Board.


4.         Further Duties.  In all matters relating to the performance of this
Agreement, the Manager will act in conformity with the Charter and Bylaws of the
Fund and with the instructions and directions of the Board and will comply with
the requirements of the 1940 Act, the rules thereunder, and all other applicable
federal and state laws and regulations.


5.         Services Not Exclusive. The services furnished by the Manager
hereunder are not to be deemed exclusive and the Manager shall be free to
furnish similar services to others so long as its services under this Agreement
are not impaired thereby. Nothing in this Agreement shall limit or restrict the
right of any director, officer, partner, member or employee of the Manager, who
may also be a director, officer, partner, member or employee of the Fund, to
engage in any other business or to devote his or her time and attention in part
to the management or other aspects of any other business, whether of a similar
or dissimilar nature.
 
-2-

--------------------------------------------------------------------------------

6.         Expenses.


(a)          The Fund will pay all of its reasonable and properly incurred
operating costs except those specifically required to be borne by the Manager,
including the following: (i) costs related to the organization of the Fund and
the offer and placement of its shares, including legal and accounting fees; (ii)
costs related to the acquisition, ownership and sale of Fund investments
(including hedging and derivative transactions), including, brokerage
commissions, transaction taxes and due diligence, travel, investment banking,
legal, accounting, custodian and research expenses, including all such costs
with respect to transactions that are not consummated to the extent that such
costs are not reimbursed by entities in which the Fund invests or proposes to
invest; (iii) transfer, registration and similar expenses incurred by the Fund;
(iv) expenses allocable to the Fund as a partner or investor in Fund
investments; (v) legal fees and expenses incurred in connection with the review
and negotiation of the terms and conditions of Fund investments; (vi) SEC fees
and expenses, including the expenses of compliance with SEC rules and
regulations, and any fees and expenses of state securities regulatory
authorities; (vii) costs of proxy solicitations; (viii) costs of meetings of
stockholders and the Board; (ix) charges and expenses of the Fund’s custodian,
transfer and dividend disbursing agents; (x) compensation and expenses of the
Fund’s directors who are not interested persons of the Fund, the Manager or the
placement agent, and of any of the Fund’s officers who are not interested
persons of the Manager, and expenses of directors in attending Board or
stockholder meetings; (xi) costs of any certificates representing the shares of
capital stock of the Fund; (xii) fees and expenses of consultants, contractors,
experts or custodians retained by the Fund; (xiii) auditing and tax preparation
expenses; (xiv) interest expenses; (xv) costs of indemnification arrangements to
which the Fund is a party and premiums for liability insurance; (xvi) all
extraordinary expenses, such as litigation and indemnification costs and
expenses, judgments and settlements; (xvii) the Management Fee (as defined
below); (xviii) any taxes levied upon the Fund; (xix) costs of preparing,
printing and distributing reports to stockholders; (xx) costs of stationery and
supplies; (xxi) the costs of membership by the Fund in any trade organizations;
and (xxii) costs of any service providers engaged by the Fund pursuant to
Section 6(b).


(b)          The expenses to be borne by the Manager are limited to the
following: (i) compensation and expenses of the Manager’s officers, directors
and employees that relate to the services provided to the Fund pursuant to
Sections 2 and 3 of this Agreement and other normal and routine administrative
expenses that relate to the services provided to the Fund pursuant to Sections 2
and 3 of this Agreement; provided, however, that the Manager shall not be
required to pay (and if paid by the Manager, the Manager shall be reimbursed by
the Fund for payments of) any fees or expense required to be borne by the Fund
pursuant to paragraph (a) of this Section 6; (ii) the cost of adequate office
space for the Fund and all necessary office equipment and services, including
telephone service, heat, utilities and similar items; and (iii) the cost of
providing the Fund with such corporate, administrative and clerical personnel
(including officers and directors of the Fund who are interested persons of the
Manager and are acting in their respective capacities as officers and directors)
as the Board reasonably deems necessary or advisable to perform the services
required to be performed by the Manager under this Agreement.


(c)          The Fund may pay directly any expenses incurred by it in its normal
operations and, if any such payment is consented to by the Manager and
acknowledged as otherwise payable by the Manager pursuant to this Agreement, the
Fund may reduce the fee payable to the Manager pursuant to Section 7 hereof by
such amount.  To the extent that such deductions exceed the fee payable to the
Manager on any quarterly payment date, such excess shall be carried forward and
deducted in the same manner from the fee payable on succeeding quarterly payment
dates.


(d)          The payment or assumption by the Manager of any expense of the Fund
that the Manager is not required by this Agreement to pay or assume shall not
obligate the Manager to pay or assume the same or any similar expense of the
Fund on any subsequent occasion.
 
-3-

--------------------------------------------------------------------------------

7.         Management Fee.


(a)          For the services provided and the expenses assumed pursuant to this
Agreement, the Fund or its successor trustees will pay to the Manager, whether
before or after dissolution of the Fund, a management fee (the “Management
Fee”), computed and paid quarterly in arrears in an amount equal to 1.25% per
annum of the Fund’s Net Invested Capital (as defined below), as measured as of
the close of business on the last business day of such quarterly period.
“Invested Capital means the cost basis of the portfolio investments of the Fund
(excluding cash and cash equivalents) that have not been written off or disposed
of, including portfolio investments acquired with borrowed funds. For the
avoidance of doubt, Invested Capital shall include the cost basis of any
portfolio investments held indirectly through any wholly-owned subsidiary of the
Fund (if one is formed) that has obtained a license as a Small Business
Investment Company from the U.S. Small Business Administration (a “SBIC
Subsidiary”). “Net Invested Capital” means Invested Capital multiplied by a
fraction: (a) the numerator of which is the dollar amount of all capital
commitments to the Partnership other than capital commitments as to which the
Partnership will not charge a management fee or carried interest; and (b) the
denominator of which is all capital commitments to the Partnership, all as of
the last business day of the quarterly period as to which the Management Fee is
being calculated.


(b)          One hundred percent (100%) of all directors’ fees, consulting and
monitoring fees, advisory board or investment committee fees, commitment fees,
break-up fees and advisory fees received by the Manager or its Affiliates in
respect of the Fund’s portfolio investments including any investments held
through any SBIC Subsidiary (the “Offset Fees”) shall be applied to reduce
subsequent payments of the Management Fee by the Fund. In the event that the
amount of Offset Fees to be applied against the Management Fee exceeds the
Management Fee for the immediately succeeding annual period (the “Excess Offset
Fees”), such Excess Offset Fees shall be carried forward to reduce the
Management Fee payable in following annual periods and any unapplied Excess
Offset Fees shall be returned to the Fund as of the completion of its winding
up. The value of any Offset Fees received in a form other than cash will be
determined at the time that the Manager or its Affiliate disposes of the
property constituting such Offset Fees, based upon the amount of such
disposition proceeds.  If such property has not been disposed of prior to the
completion of the winding up of the Fund, then such property will be valued by
the Manager, with such valuation approved by the Board. An “Affiliate” of the
Manager as used in this Agreement means any person or entity that directly or
indirectly controls, is controlled by, or is under common control with the
Manager.


(c)          If this Agreement becomes effective or terminates before the end of
any fiscal quarter, the Management Fee for the period from the effective day to
the end of the fiscal quarter or from the beginning of such fiscal quarter to
the date of termination, as the case may be, shall be prorated according to the
proportion which such period bears to the full fiscal quarter in which such
effectiveness or termination occurs.
 
-4-

--------------------------------------------------------------------------------

8.         Limitation of Liability of Manager. The Manager shall not be liable
for any error of judgment or mistake of law or for any loss suffered by the Fund
in connection with the matters to which this Agreement relates except a loss
resulting from willful misfeasance, bad faith or gross negligence on its part in
the performance of its duties or from its reckless disregard of its obligations
and duties under this Agreement.  Any person, even though also an officer,
director, partner, member, employee or agent of the Manager, who may be or
become an officer, director, partner, member, employee or agent of the Fund
shall be deemed, when rendering services to the Fund or acting with respect to
any business of the Fund, to be rendering such service to, or acting solely on
behalf of, the Fund and not as an officer, director, partner, member, employee
or agent or one under the control or direction of the Manager even though paid
by it.
 
9.         Duration and Termination.


(a)          This Agreement shall become effective upon the date here above
written provided that this Agreement shall not take effect unless it has first
been approved (i) by a vote of a majority of those directors of the Fund who are
not parties to this Agreement or interested persons of any such party, cast in
person at a meeting called for the purpose of voting on such approval, and (ii)
by vote of a majority of the Fund’s outstanding voting securities.


(b)          Unless sooner terminated as provided herein, this Agreement shall
continue in effect for two years from the above written date.  Thereafter,
regardless of the dissolution of the Fund, if not terminated, this Agreement
shall continue automatically for successive periods of twelve months each,
provided that such continuance is specifically approved at least annually (i) by
a vote of a majority of those directors of the Fund who are not parties to this
Agreement or interested persons of any such party, cast in person at a meeting
called for the purpose of voting on such approval, and (ii) by the Board or by
vote of a majority of the outstanding voting securities of the Fund.


(c)          Notwithstanding the foregoing, this Agreement may be terminated: 
(i) by vote of the Board or by a vote of a majority of the outstanding voting
securities of the Fund at any time, without the payment of any penalty, on sixty
days’ written notice to the Manager or (ii) by the Manager at any time, without
the payment of any penalty, on sixty days’ written notice to the Fund.  This
Agreement will automatically terminate in the event of its assignment.


10.       Amendment of this Agreement.  No provision of this Agreement may be
changed, waived, discharged or terminated orally, but only by an instrument in
writing signed by the party against which enforcement of the change, waiver,
discharge or termination is sought, and no amendment of this Agreement shall be
effective until approved by vote of a majority of the Fund’s outstanding voting
securities.


11.       Governing Law.  This Agreement shall be construed in accordance with
the laws of the State of Maryland, without giving effect to the conflicts of
laws principles thereof, and in accordance with the 1940 Act.  To the extent
that the applicable laws of the State of Maryland conflict with the applicable
provisions of the 1940 Act, the latter shall control.
 
-5-

--------------------------------------------------------------------------------

12.       Miscellaneous.  The captions in this Agreement are included for
convenience of reference only and in no way define or delimit any of the
provisions hereof or otherwise affect their construction or effect.  If any
provision of this Agreement shall be held or made invalid by a court decision,
statute, rule or otherwise, the remainder of this Agreement shall not be
affected thereby.  This Agreement shall be binding upon and shall inure to the
benefit of the parties hereto and their respective successors.  As used in this
Agreement, the terms “majority of the outstanding voting securities”,
“interested person”, “assignment”, “investment adviser”, and “security” shall
have the same meaning as such terms have in the 1940 Act, subject to such
exemption as may be granted by the SEC by any rule, regulation or order.  Where
the effect of a requirement of the 1940 Act reflected in any provision of this
Agreement is relaxed by a rule, regulation or order of the SEC, whether of
special or general application, such provision shall be deemed to incorporate
the effect of such rule, regulation or order.


[Remainder of page intentionally left blank.]
 
-6-

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this instrument to be
executed by their officers designated as of the day and year first above
written.
 
SIGULER GUFF SMALL BUSINESS CREDIT OPPORTUNITIES FUND, INC.
 
SIGULER GUFF ADVISERS, LLC
     
By:
   
By:
 
Name: 
Sandip Kakar
 
Name: 
Donald Spencer
Title:
Secretary
 
Title:
Managing Director

 
 
-7-

--------------------------------------------------------------------------------